DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/26/2022 has been entered. Claims 1, 4, 5 and 8-18 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the non-final Office Action mailed 11/5/2021.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong Wang, et al; “Analysis and Design of Air Chamber of Microfluidic Chip for Culturing Stem Cells”, Journal of Beijing University of Technology, Vol. 13, No. 10; October 2013, 7 Pages, hereinafter Wang in view of United States Application Publication No. 2005/0019213, hereinafter Kechagia and United States Application Publication No. 2004/0115838, hereinafter Quake.
Regarding claim 1, Wang teaches a micro-fluidic chip, comprising a body (see figure below) and a culture chamber (labeled in figure below), a first channel (labeled in figure below) and a second channel (labeled in figure below), the culture chamber, the first channel, and the second channel being located in the body (see figure below), wherein the first channel and the second channel are intersected to form an intersection (labeled in figure below); the first channel is configured to transport a suspension liquid containing cells to be cultured (intended use MPEP § 2114 (II)); and an end of the second channel is communicated with the culture chamber (see figure below) and configured to inject a culture fluid into the culture chamber so as to bring a cell to be cultured disposed at the intersection into the culture chamber (labeled in figure below).
Wang fails to teach a valve is disposed at the intersection and has two working states: in a first working state, the first channel is switched on and the second channel is switched off; and in a second working state, the second channel is switched on and the first channel is switched off.
Kechagia teaches a system for processing in a microfluidic chip in which three-way valves are used at intersections between channels flowing from different reservoirs so that the flow between the reservoirs can be controlled (Kechagia, paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a three-way valve the intersection of the first and second channels because it would allow for the controlling of flow from different reservoirs/channels (Kechagia, paragraph [0014]).
Wang and Kechagia fail to teach a valve cavity.
Quake teaches an assay device which utilizes storage valves to trap cells within a holding space while allowing for solution flow therethrough (Quake, paragraph [0263]).


    PNG
    media_image1.png
    891
    1120
    media_image1.png
    Greyscale

Regarding the limitations that a cross-sectional dimension of the first channel and the second channel is configured to only allow a single one of the cells to be cultured to pass through; and the second channel is configured to inject the culture fluid into the culture chamber so as to bring a single cell to be cultured disposed at the intersection into the culture chamber, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Kechagia and Quake and the apparatus of modified Wang is capable of only allowing a single cell to pass and inject the culture fluid into the culture chamber. As such, it is 
Regarding the limitation that the cells to be cultured are stem cells, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Wang, Kechagia and Quake and the apparatus of modified Wang is capable of working on cells which are stem cells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2115).
Regarding claim 4, Wang teaches wherein an end of the second channel away from the culture chamber, the intersection, and the end of the second channel communicated with the culture chamber are arranged in a same straight line (see figure above).
Regarding claim 5, Wang teaches wherein the first channel includes a first straight line part; the first straight line part and the second channel are intersected to form the intersection; and an included angle between the first straight line part and the second channel is 75°-90° (see figure above).
Regarding claim 10, Wang teaches wherein the body is also provided with a third channel (labeled in figure above) and a fourth channel (labeled in figure above) which are arranged opposite to each other (see figure above); an end of the third channel and an end of the fourth channel are respectively communicated with the culture chamber (see figure above); the end of the third channel communicated with the culture chamber is arranged opposite to the end of the fourth channel communicated with the culture chamber (see figure above); the third channel is configured to inject a culture fluid into the culture chamber (intended use MPEP § 2114 (II)); and the fourth channel is configured to allow the culture fluid to flow out of the culture chamber (intended use MPEP § 2114 (II)).
Regarding claim 11, Wang teaches wherein the body is also provided with a fifth channel (labeled in figure above); an end of the fifth channel is communicated with the culture chamber (see figure above); and the fifth channel is configured to introduce gas into the culture chamber (intended use MPEP § 2114 (II)).
Regarding claim 12, Wang teaches wherein the body is also provided with a ventilation chamber (labeled in figure above) and an intake passage (labeled in figure above) and an exhaust passage (labeled in figure above) communicated with the ventilation chamber (see figure above); the intake 
Regarding claim 13, Wang teaches wherein an end of the intake passage communicated with the ventilation chamber is arranged opposite to an end of the exhaust passage communicated with the ventilation chamber (see figure above); and an angle between a connecting line between the end of the intake passage communicated with the ventilation chamber and the end of the exhaust passage communicated with the ventilation chamber and an extension direction of the fifth channel is 75°-90° (see figure above).
Regarding claim 14, Wang teaches wherein the body is also provided with a sixth channel (labeled in figure above); an end of the sixth channel is communicated with the ventilation chamber (see figure above); and the sixth channel is configured to detect a gas in the ventilation chamber (intended use MPEP § 2114 (II)).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kechagia and Quake as applied to claim 1 above, and further in view of United States Application Publication No. 2007/0240773, hereinafter Zimmermann.
Regarding claims 8 and 9, Wang, Kechagia and Quake teach all limitations of claim 1; however, they are silent as to the construction of the device and therefore fails to teach wherein the body includes an upper substrate and a lower substrate; a groove is formed on a surface of the lower substrate; and the upper substrate is packaged on the lower substrate so as to encircle the groove into the culture chamber, the first channel and the second channel and an inlet and an outlet of the first channel and an inlet of the second channel are all disposed in the upper substrate.
Zimmermman provides this conventional teaching showing that it is known in the art to use a microfluidic device which is made from an upper layer and a lower layer with the upper layer having a plurality of ports which connect to channels and chambers which are formed as grooves in the upper surface of the lower layer (Zimmermann, paragraph [0032]) which would allow for the two layers to be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device body out of an upper and lower substrate with a groove formed in the lower substrate and the upper substrate is attached to the lower substrate with inlets and outlets on all ends of the channels motivated by the expectation of successfully practicing the invention of Zimmermann. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the device body out of an upper and lower substrate with a groove formed in the lower substrate and the upper substrate is attached to the lower substrate with inlets and outlets on all ends of the channels because it would allow for the two layers to be formed by injection molding, cast molding, compression molding, extrusion, embossing, etching and then the two layers can be thermally bonded, ultrasonically welded forming a completed device (Zimmermann, paragraphs [0032] and [0036]).

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Wang does not disclose or teach what substances are transported by the channels and therefore Wang fails to teach or suggest “the first channel is configured to transport a suspension liquid containing cells to be cultured” and “the second channel is configured to inject a culture fluid into the culture chamber,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the items disclosed in Wang are channels and the channels are capable of transporting the specified liquids through the channels (with no mention as to the channels not being capable of transporting the specified liquids), and as such the claims are rendered as obvious.

Regarding applicant’s argument that although Kechagia teaches a reversing valve, Quake only discloses a valve but fails to teach a reversing valve and therefore those skilled in the art would have no motivation to combine Kechagia and Quake to arrive at the instant claims. Firstly, Kechagia and Quake are not being combined with each other to arrive at the instant claims, instead Kechiagia and Quake are individually added to the reference of Wang. As discussed above in the rejection the motivation for combining Kechagia with Wang to add a three-way valve the intersection of the first and second channels is because it would allow for the controlling of flow from different reservoirs/channels (Kechagia, paragraph [0014]). Also discussed above in the rejection, the motivation for combining Quake with Wang to add a valve cavity to the intersection is because it would allow for the trapping of cells within a holding space while allowing for solution flow therethrough (Quake, paragraph [0263]). As there is motivation for adding both of the structures which are claimed to the device of Wang, the claim is rendered as obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796